10 N.Y.3d 739 (2008)
In the Matter of DORIS LUMPKIN, Appellant,
v.
NEW YORK STATE DIVISION OF HUMAN RIGHTS et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 17, 2007.
Decided February 12, 2008.
Motion for leave to appeal dismissed upon the ground that the motion for leave to appeal to the Court of Appeals does not lie from the order of an individual Justice of the Appellate Division (see NY Const, art VI, § 3; CPLR 5602). Motion for poor person relief dismissed as academic.